[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION AND ORDER
A review of the file indicates that on October 20, 2000, petitioner's attorney filed an amended petition. On November 15, 2000, petitioner attempted to file his own amendment to the petition.
Subsequently, on July 6, 2001, petitioner's attorney filed a motion to withdraw his appearance as a special public defender. This motion was granted (Hurley, JTR) on July 19, 2001.
In open court on November 26, 2000, petitioner was informed that the public defender's office would not appoint another attorney to represent him in this matter. On November 26, 2000, petitioner, who had previously filed a motion to dismiss counsel and appear pro se, filed an appearance pro Se. Petitioner is now representing himself in this matter. It is therefore ordered that petitionor of file and amended petition setting forth all of his claims for relief by January 25, 2002 and that CT Page 15941-iy respondent file an appropriate pleading by February 15, 2002.
Joseph J. Purtill, Judge Trial Referee